DETAILED ACTION

	This action is responsive to arguments filed 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-16 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad (2012/0018506) as modified by Marino (6,026,165).
 	As to claims 1, 8 and 20: Hammad teaches a device (figure 4, 10), comprising:
 	a wireless communication interface (paragraph 0037);
 	a memory; and
 	processing circuitry which (computer), in operation:
 	generates a first dynamic code based on a key and a first value stored in the memory; 	

 	and generates signals to cause the wireless communication interface to transmit the first dynamic code and a univocal code stored in the memory (described is keyed encryption and signing, which is explained in paragraph 0012, figure 10 explains sending data that is decrypted).
	Hammad is silent as to that the code that is generated is based on both a key and a first value, and that the first value is stored.
	Marino teaches generating a first dynamic code (figure 5, S4) based on a key (S3) and first value stored in memory (sequence number, S2), modifying first value and storing it in memory (S7) then transmitting the first dynamic code and a univocal code (S10, sending TX ID and ENCYRPTEDSTATE0).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hammad with the teachings of Marino so that the contents of a sequence number is increased in security by adding a new layer of encryption (Marino, column 2, lines 25-67).
 	As to claims 2, 9 and 22: Hammad teaches that said memory stores a Fully Qualified Domain Name (FQDN), and said transmitting said univocal code and said dynamic code comprises:
 	transmitting an Uniform Resource Locator (URL) to a reader device, said URL comprising said Fully Qualified Domain Name, said univocal code and said first dynamic code (paragraph 0075, figure 7).
claims 3 and 10: Hammad teaches that said processing circuitry, in operation, generates the first dynamic code using one or more of:
 	a symmetric encryption function;
 	an asymmetric encryption function; and
 	a hashing function (paragraph 0012).
	As to claims 4 and 11: Hammad teaches that the processing circuitry, in operation, generates said first dynamic code by:
 	generating a temporary code by encrypting said univocal code and said first count value with said key using a cryptographic algorithm; and
 	selecting a subset of the characters of said temporary code as said dynamic code (paragraphs 0120-0124, 0034).
	As to claims 5 and 12: Hammad teaches that the cryptographic algorithm comprises at least one of:
 	a Data Encryption Standard (DES) algorithm; and
 	an Advanced Encryption Standard (AES) algorithm (paragraph 0085).
	As to claim 6 and 13: Hammad teaches that the wireless communication interface comprises a Near Field Communication interface (paragraph 0033).
	As to claim 7: Marino teaches that the processing circuitry, in operation, generates the first dynamic code before generating the modified first value (S2 happens before S3).
	As to claim 14: Hammad teaches receiving, at a server, a Uniform Resource Locator (URL) request including the transmitted first dynamic code and univocal code;

 	in response to a determination that the database contains the univocal code included in the received URL: 	
 	retrieving a second key and a second value stored in the database and associated with said univocal code included in the received URL;
 	generating a second dynamic code as a function of said retrieved second key and second value stored in said database;
 	comparing said first and said second dynamic codes; and 
 	based on the comparison, selectively applying the determined operation to the second value to generate a modified second value and replacing the second value stored in the database with the modified second value (explained in paragraph 0070, after a URID, which contains a URL, is sent to validation server, a new and different one is sent back to the consumer device, which is the reader, and is then stored -- a comparison of codes is done by the validation entity, which contains a database as seen in figure 6).
 	Marino teaches generating a first dynamic code (figure 5, S4) based on a key (S3) and first value stored in memory (sequence number, S2), modifying first value and storing it in memory (S7) then transmitting the first dynamic code and a univocal code (S10, sending TX ID and ENCYRPTEDSTATE0).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hammad with the teachings of Marino 
	As to claim 15: Hammad teaches transmitting the URL by the tag to a reader device; and transmitting the URL by the reader device to the server (paragraph 0081, figure 6, paragraph 0070).
	As to claim 16: Hammad teaches that said reader device is one of a smartphone and a tablet (paragraph 0033).
2. 	Claims 17-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (2012/0018506) as modified by Marino (6,026,165), and further modified by Greer (7,921,180).  The teachings of Hammad as modified Marino are discussed above.
	As to claims 17 and 23: Hammad as modified Marino teaches the limitaitons of claims 14 and 20.
	Hammad as modified Marino is silent as to that in response to a determination that the database does not contain the univocal code included in the received URL, transmitting, by the server, a webpage containing an error message.
	Greer teaches that in response to a determination that the database does not contain the univocal code included in the received URL, transmitting, by the server, a webpage containing an error message (column 6, third paragraph —as this is a webpage based interaction, the error message is transmitted via a webpage containing the error message).

	As to claims 18 and 24: Hammad as modified Marino teaches the limitaitons of claims 14 and 20.
	Hammad as modified Marino is silent as to when the comparison indicates said first and said second dynamic codes do not correspond, repeating the following operations until the comparison indicates said first and said second dynamic codes correspond or a threshold number of iterations has been reached:
 	applying the determined operation to the second value to generate a modified second value; and
 	generating a new second dynamic code as a function of said key and said modified second value.
	Greer teaches when the comparison indicates said first and said second dynamic codes do not correspond, repeating the following operations until the comparison indicates said first and said second dynamic codes correspond or a threshold number of iterations has been reached:
 	applying the determined operation to the second value to generate a modified second value; and

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hammad as modified Marino with the teachings of Greer so that the main form of interface between the validation object and the user object is a format that is widely used, such as a webpage, thereby improving the usage of the method as websites are generally universally compatible.
	As to claim 19: Hammad as modified Marino as modified by Greer teaches the limitations of claim 18.
 	Hammad as modified Marino is silent as to that in response to a determination that the database does not contain the univocal code included in the received URL, transmitting, by the server, a webpage containing an error message.
	Greer teaches that in response to a determination that the database does not contain the univocal code included in the received URL, transmitting, by the server, a webpage containing an error message (column 6, third paragraph —as this is a webpage based interaction, the error message is transmitted via a webpage containing the error message).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hammad with the teachings of Marino so that the main form of interface between the validation object and the user object is a format that is widely used, such as a webpage, thereby improving the usage of the method as websites are generally universally compatible.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references in the previous rejection.
Claims are newly rejected by Hammad (2012/0018506) as modified by Marino (6,026,165).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876